Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claim 2, 7, 13-14, 16, 20, 22, 25, 27-28, 30, and 33-34 have been canceled. Claims 1, 3-6, 8-12, 15, 17-19, 21, 23-24, 26, 29, 31-32 and 35-38 are allowed. 
Response to Arguments
3.	Claim objection for claim 1, 12, 21 has been withdrawn due to amendment to the claim filed on 7/28/21.

					Allowable Subject Matter
4.	Claims 1, 3-6, 8-12, 15, 17-19, 21, 23-24, 26, 29, 31-32 and 35-38 are allowed. 
          	The following is an examiner’s statement of reasons for allowance for claim 1:  
	The closest prior art Fadell (US PG Pub: 2012/0131504) appears to teach  a heating, ventilating, and air conditioning (HVAC) control device comprising a processor, and a plurality of sensors, wherein the plurality of sensors is configured to collect a first set of data indicative of environmental conditions of a structure, wherein the HVAC control device is located within the structure and is configured to: control operational settings of an HVAC system that is configured to supply conditioned air to the structure, operate the HVAC system in a default mode, wherein the default mode comprises default air temperature set points.
	Rosen (US PG Pub: 2015/0369508) appears to teach receive a second set of data collected by one or more sensors of a secondary input device; receive a signal from the secondary input device, wherein the signal corresponds to user input received via the secondary 
	Marak (US PG Pub: 2015/0159903) appears to teach wherein the override mode comprises a user-created override mode.
	 None of the prior art on record taken either alone or in obvious combination disclose “determine a second likelihood value of the user performing a second task based on the first set of data, the second set of data, or both, and based on the time of day; and 2Application No. 15/636,348AFCP 2.0 Request, Amendment, Interview Summary, and Response to Final Office Action Mailed on May 28, 2021implement a second override mode in response to the second likelihood value exceeding the first likelihood value.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for allowances”.
5. 	Claims 3-6, 8-11, 29, 32, 35-38 are allowed due to their direct/indirect dependency on claim 1.
6. 	Independent Claims 12, and 21 recites the same allowable limitation as claim 1. Therefore, independent claim 12, 21 and their respective dependent claims 15, 17-19 and 23-24, 26, 31 are also allowed.



Conclusion
   Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116